
	
		II
		110th CONGRESS
		1st Session
		S. 259
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Akaka (for himself,
			 Mr. Inouye, Mr.
			 Byrd, Mr. Reid,
			 Mr. Stevens, Mr. Kennedy, Mr.
			 Cochran, Mr. Biden,
			 Mrs. Clinton, Mr. Domenici, Mr.
			 Dorgan, Mr. Kerry,
			 Mr. Leahy, Mr.
			 Lieberman, Mrs. Lincoln,
			 Mr. Lott, Ms.
			 Murkowski, Mr. Nelson of
			 Nebraska, Mr. Reed,
			 Mr. Rockefeller,
			 Mr. Specter, and
			 Mrs. Dole) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To authorize the establishment of the Henry Kuualoha
		  Giugni Kupuna Memorial Archives at the University of Hawaii.
	
	
		1.Henry Kuualoha Giugni Kupuna
			 Memorial Archives
			(a)Grants
			 authorizedThe Secretary of Education is authorized to award a
			 grant to the University of Hawaii Academy for Creative Media for the
			 establishment, maintenance, and periodic modernization of the Henry Kuualoha
			 Giugni Kupuna Memorial Archives at the University of Hawaii.
			(b)Use of
			 fundsThe Henry Kuualoha Giugni Kupuna Memorial Archives shall
			 use the grant funds received under this section—
				(1)to facilitate the
			 acquisition of a secure web accessible repository of Native Hawaiian historical
			 data rich in ethnic and cultural significance to our Nation for preservation
			 and access by future generations;
				(2)to award
			 scholarships to facilitate access to a college education for students who can
			 not independently afford such education;
				(3)to support
			 programmatic efforts associated with the web-based media projects of the
			 archives;
				(4)to create
			 educational materials, from the contents of the archives, that are applicable
			 to a broad range of indigenous students such as Native Hawaiians, Alaskan
			 Natives, and Native American Indians;
				(5)to develop
			 outreach initiatives that introduce the archival collections to elementary
			 schools and secondary schools;
				(6)to develop
			 supplemental web-based resources that define terms and cultural practices
			 innate to Native Hawaiians;
				(7)to rent, lease,
			 purchase, maintain, or repair educational facilities to house the archival
			 collections;
				(8)to rent, lease,
			 purchase, maintain, or repair computer equipment for use by elementary schools
			 and secondary schools in accessing the archival collections;
				(9)to provide
			 pre-service and in-service teacher training to develop a core group of
			 kindergarten through grade 12 teachers who are able to provide instruction in a
			 way that is culturally congruent with the learning modalities of the
			 kindergarten, elementary school, or secondary school students the teachers are
			 teaching, particularly indigenous students such as Native Hawaiians, Alaskan
			 Natives, and Native American Indians, in order to—
					(A)ameliorate the
			 lack of cultural congruence between the teachers and the students the teachers
			 teach; and
					(B)improve student
			 achievement; and
					(10)to increase the
			 economic and financial literacy of college students through the proliferation
			 of proven best practices used at other institutions of higher education that
			 result in positive behavioral change toward improved debt and credit management
			 and economic decision making.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2007, $10,000,000 for fiscal year
			 2008, and such sums as may be necessary for each of the fiscal years 2009
			 through 2012.
			
